DETAILED ACTION
This action is pursuant to the claims filed September 25, 2020. Currently, claims 21-40 are pending with claims 1-20 previously canceled. Below follows a complete first action on the merits of claims 21-40. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21, 23-29, 31, and 33-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumbauld et al (US PGPUB: 2005/0113827) in view of Livneh et al (US PGPUB: 2010/0292690).  
Regarding independent claim 21, Dumbauld discloses a surgical instrument (Fig. 1-4: 10), comprising: 
an end effector assembly (100) including first (110) and second jaw members (120), at least one of the jaw members movable relative to the other between a spaced-apart position and an approximated position for grasping tissue therebetween (at least [0060]); 
a knife (185) selectively movable relative to the jaw members between a retracted position and an extended position ([0071]-[0072]), wherein the knife extends at least partially between the jaw members to cut tissue grasped therebetween (Fig. 3-4; [0072]); 
a trigger assembly (70) operably coupled to the knife and selectively movable from an un- actuated position to an actuated position to move the knife from the retracted position to the extended position ([0071]-[0072]);
 a biasing member coupled to the trigger assembly and configured to apply a biasing force to the trigger assembly to bias the trigger assembly towards the un-actuated position ([0072] discusses the spring [not shown in figures] to bias the knife/trigger in the retracted (i.e. unactuated) position); 
a monopolar assembly (154) including an energizable member ([0084]), the monopolar assembly selectively movable relative to the jaw members between a stored position and a use position ([0082]), wherein the energizable member is extendable relative to a distal end of at least one of the jaw members (Fig. 3-4; [0082]-[0083]); and 
a lever assembly (450) coupled to the monopolar assembly (154; [0057]) and selectively movable from a first position to a second position to move the monopolar assembly from the stored position to the use position ([0087]).
Dumbauld do not explicitly disclose a linkage assembly coupled to the lever assembly and the biasing member, the linkage assembly configured to reduce the biasing force applied to the trigger assembly when the lever assembly effects movement of the trigger assembly from the un-actuated position towards the actuated position; and the lever assembly coupled to the trigger assembly such that movement of the lever assembly from the first position to the second position effects movement of the trigger assembly from the un-actuated position towards the actuated position. 
However, Livneh discloses a linkage assembly (Figure 16: 116), a lever assembly (Figure 16: 114), a biasing member (Figure 16: 132), and a trigger assembly (Figure 16: 130) . The linkage assembly (116) is coupled to the lever assembly ([0049], [0055] and figure 16 display the lever assembly 114 coupled to the linkage assembly 16) and the biasing member (see Figure 16, which displays the coupling of one end of the biasing spring 132 and the linkage assembly 116). The linkage assembly (116) is configured to reduce the biasing force applied to trigger assembly (130) when the lever assembly (114) affects movement of trigger assembly (130) from the first position to towards the first distal position ([0049], [0055] refers to the depression of the lever assembly 114 to cause the linkage assembly 116 to move the trigger assembly 130 from an unactuated position towards an actuated position (i.e. from off to on) interpreted as reducing the biasing force of the spring 132 that holds linkage assembly 116 in a distal position (see figure 16)). Further, Livneh discloses the lever assembly (114) coupled to the trigger assembly (130; see Fig. 16)  such that movement of the lever assembly (114) affects movement of the trigger assembly (130) from the unactuated toward the actuated position ([0055] discussed movement of lever assembly 114 affects the movement of trigger assembly 130 from an unactuated position towards an actuated position (i.e. from off to on)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Dumbauld to incorporate the linkage and lever assembly of Livneh because this allows the ability to have the surgical instrument operate in multiple modes ([0055]), thereby increasing the versatility of the device. 
Regarding dependent claim 23, in view of the combination of claim 21, Livneh further discloses wherein at least a portion of the lever assembly (114) is configured to contact at least a portion of the trigger assembly (130) upon actuation of the lever assembly to urge the trigger assembly from the un-actuated position towards the actuated position (Fig. 16 displays the lever assembly 114 indirectly contact the trigger assembly 130).
Regarding dependent claim 24, in view of the combination of claim 21, Livneh further discloses wherein the trigger assembly and lever assembly are at least partially disposed within a housing (26) configured to guide movement of at least one of the trigger assembly and lever assembly (Fig. 16; [0049], [0055]).
Regarding dependent claim 25, in view of the combination of claim 21, Livneh further discloses wherein the linkage assembly is pivotally coupled to the lever assembly (Fig. 16; [0045]-[0047]).
Regarding dependent claim 26, in view of the combination of claim 25, Livneh further discloses wherein the linkage assembly (116) defines a proximal end portion pivotally coupled to the lever assembly (114; see Fig. 16 where a proximal end of 116 is pivotable coupled to the lever assembly 114, at least indirectly), and wherein the linkage assembly defines a distal end portion coupled to the biasing member (see Fig. 16 where a distal end portion is couple to the biasing member 132).

    PNG
    media_image1.png
    625
    546
    media_image1.png
    Greyscale
Regarding dependent claim 27, in view of the combination of claim 26, Livneh further discloses wherein the distal end portion of the linkage assembly is directly coupled to a proximal end portion of the biasing member (see Fig. 16 where the distal end potion of 116 is directly coupled to a proximal end portion of biasing member 132, as broadly claimed [see annotated Fig. 16 below]).

Regarding dependent claim 28, in view of the combination of claim 21, Livneh further discloses wherein the linkage assembly (116) includes a first linkage member (left part of forked portion of 116) and a second linkage member (right part of forked portion of 116) spaced apart from the first linkage member (See Fig. 16).
Regarding dependent claim 29, in view of the combination of claim 28, Livneh further discloses wherein the biasing member is disposed between a distal end portion of the first linkage member and a distal end portion of the second linkage member (see Fig. 16 where the biasing member 132 is disposed between the first and second distal end portions).
Regarding independent claim 31, Dumbauld discloses a surgical instrument (Fig. 1-4: 10), comprising:
an end effector assembly (100) including first (110) and second jaw members (120), at least one of the jaw members movable relative to the other between a spaced-apart position and an approximated position (at least [0060]);  
a knife (185) selectively movable relative to the jaw members between a retracted position and an extended position ([0071]-[0072]), wherein the knife extends at least partially between the jaw members (Fig. 3-4; [0072]);
a trigger assembly (70) operably coupled to the knife and selectively movable from an un- actuated position to an actuated position to move the knife from the retracted position to the extended position ([0071]-[0072]);
a biasing member coupled to the trigger assembly and configured to apply a biasing force to the trigger assembly to bias the trigger assembly towards the un-actuated position ([0072] discusses the spring [not shown in figures] to bias the knife/trigger in the retracted (i.e. unactuated) position); 
an energizable rod member (154) selectively movable relative to the jaw members between a proximal position and a distal position ([0082]), wherein the energizable member is extendable relative to a distal end of at least one of the jaw members (Fig. 3-4; [0082]-[0083]);
a lever assembly (450) operably coupled to the energizable rod member (154; [0057]) and selectively movable from a first position to a second position to move the energizable rod member from the proximal position to the distal position ([0087]).
Dumbauld do not explicitly disclose a linkage assembly coupled to the lever assembly and the biasing member, the linkage assembly configured to reduce the biasing force applied to the trigger assembly when the lever assembly effects movement of the trigger assembly from the un-actuated position towards the actuated position; and the lever assembly coupled to the trigger assembly such that movement of the lever assembly from the first position to the second position effects movement of the trigger assembly from the un-actuated position towards the actuated position. 
However, Livneh discloses a linkage assembly (Figure 16: 116), a lever assembly (Figure 16: 114), a biasing member (Figure 16: 132), and a trigger assembly (Figure 16: 130) . The linkage assembly (116) is coupled to the lever assembly ([0049], [0055] and figure 16 display the lever assembly 114 coupled to the linkage assembly 16) and the biasing member (see Figure 16, which displays the coupling of one end of the biasing spring 132 and the linkage assembly 116). The linkage assembly (116) is configured to reduce the biasing force applied to trigger assembly (130) when the lever assembly (114) affects movement of trigger assembly (130) from the first position to towards the first distal position ([0049], [0055] refers to the depression of the lever assembly 114 to cause the linkage assembly 116 to move the trigger assembly 130 from an unactuated position towards an actuated position (i.e. from off to on) interpreted as reducing the biasing force of the spring 132 that holds linkage assembly 116 in a distal position (see figure 16)). Further, Livneh discloses the lever assembly (114) coupled to the trigger assembly (130; see Fig. 16)  such that movement of the lever assembly (114) affects movement of the trigger assembly (130) from the unactuated toward the actuated position ([0055] discussed movement of lever assembly 114 affects the movement of trigger assembly 130 from an unactuated position towards an actuated position (i.e. from off to on)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Dumbauld to incorporate the linkage and lever assembly of Livneh because this allows the ability to have the surgical instrument operate in multiple modes ([0055]), thereby increasing the versatility of the device.
Regarding dependent claim 33, in view of the combination of claim 31, Livneh further discloses wherein at least a portion of the lever assembly (114) is configured to contact at least a portion of the trigger assembly (130) upon actuation of the lever assembly to urge the trigger assembly from the un-actuated position towards the actuated position (Fig. 16 displays the lever assembly 114 indirectly contact the trigger assembly 130).
Regarding dependent claim 34, in view of the combination of claim 31, Livneh further discloses wherein the trigger assembly and lever assembly are at least partially disposed within a housing (26) configured to guide movement of at least one of the trigger assembly and lever assembly (Fig. 16; [0049], [0055]).
Regarding dependent claim 35, in view of the combination of claim 31, Livneh further discloses wherein the linkage assembly is pivotally coupled to the lever assembly (Fig. 16; [0045]-[0047]).
Regarding dependent claim 36, in view of the combination of claim 35, , Livneh further discloses wherein the linkage assembly (116) defines a proximal end portion pivotally coupled to the lever assembly (114; see Fig. 16 where a proximal end of 116 is pivotable coupled to the lever assembly 114, at least indirectly), and wherein the linkage assembly defines a distal end portion coupled to the biasing member (see Fig. 16 where a distal end portion is couple to the biasing member 132).
Regarding dependent claim 37, in view of the combination of claim 36, , Livneh further discloses wherein the distal end portion of the linkage assembly is directly coupled to a proximal end portion of the biasing member (see Fig. 16 where the distal end potion of 116 is directly coupled to a proximal end portion of biasing member 132, as broadly claimed [see annotated Fig. 16 below]).

    PNG
    media_image1.png
    625
    546
    media_image1.png
    Greyscale

Regarding dependent claim 38, in view of the combination of claim 31, Livneh further discloses wherein the linkage assembly (116) includes a first linkage member (left part of forked portion of 116) and a second linkage member (right part of forked portion of 116) spaced apart from the first linkage member (See Fig. 16).
Regarding dependent claim 39, in view of the combination of claim 38, Livneh further discloses wherein the biasing member is disposed between a distal end portion of the first linkage member and a distal end portion of the second linkage member (see Fig. 16 where the biasing member 132 is disposed between the first and second distal end portions).
Claims 22 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumbauld et al (US PGPUB: 2005/0113827) in view of Livneh et al (US PGPUB: 2010/0292690), further in view of Sugi (USPGPUB: 2005/0187547). 
Regarding dependent claims 22 and 32, in view of the combination of claim 21 and 31, Dumbauld/Livneh do not explicitly disclose wherein the monopolar assembly further includes an insulative sleeve, and wherein, upon movement of the monopolar assembly from the stored position to the use position, the insulative sleeve is moved from a proximal position to a distal position, wherein the insulative sleeve is disposed about the jaw members (claim 22); further including an insulative sleeve disposed about the energizable rod member, wherein, upon movement of the energizable rod member from the proximal position to the distal position, the insulative sleeve is correspondingly moved from a proximal position to a distal position (claim 32). 
However, Sugi disclose a forceps device (Fig. 23-24: 10) comprising a monopolar assembly (210, including monopolar electrode 228 [0164]). The monopolar assembly includes an insulating sleeve (222; [0152] note degree of insulation not defined) that upon movement of the monopolar assembly, the sleeve is moved and disposed on the jaw members (see Fig. 23-24; [0160]-[0161]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the monopolar assembly of Dumbauld to incorporate the movable insulative sleeve of Sugi. This configuration provides the benefit of enhanced flexibility of the device ([0152]), thereby increasing the movability and efficiency of the device. 
Claims 28-30 and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dumbauld et al (US PGPUB: 2005/0113827) in view of Livneh et al (US PGPUB: 2010/0292690), further in view of Falkenstein et al (USPGPUB: 2009/0248020). 
Regarding dependent claim 28-30 and 38-40, in view of the combination of claim 21, 31, Livneh further discloses wherein the linkage assembly includes a first linkage member and a second linkage member spaced apart from the first linkage member (claims 28, 38); wherein the biasing member is disposed between a distal end portion of the first linkage member and a distal end portion of the second linkage member (claims 29, 39); wherein the lever assembly is disposed between a proximal end portion of the first linkage assembly and a proximal end portion of the second linkage assembly (claims 30, 40). 
However, Falkenstein discloses a forceps device (Fig. 42A) comprising a linkage assembly (annotated Fig. 42A below “linkage”), a biasing member (1208) and a lever assembly (annotated Fig. 42A below “lever”). The linkage assembly includes a first and second member (as seen in Fig. 41B). The biasing member (1208) is disposed between the distal ends of the first and second linkage members (see Fig. 42B) and the lever is disposed between the proximal ends of the first and second linkage members (See Fig. 42B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the monopolar assembly of Dumbauld to incorporate the wherein the linkage assembly includes a first linkage member and a second linkage member spaced apart from the first linkage member; wherein the biasing member is disposed between a distal end portion of the first linkage member and a distal end portion of the second linkage member; wherein the lever assembly is disposed between a proximal end portion of the first linkage assembly and a proximal end portion of the second linkage assembly of Falkenstein. This configuration provides the benefit of  controlled force regulation, thereby preveting the device from exceeding the maximum force and optimizing the treatment ([0304]). 

    PNG
    media_image2.png
    734
    551
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE RODDEN can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794